     Case 1:13-cr-00125-LJO-BAM Document 56 Filed 03/23/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                        No. 1:13-CR-00125 LJO-BAM
12
                                    Plaintiff,
13
                             v.                     STIPULATION TO CONTINUE STATUS
14
                                                    CONFERENCE; ORDER THEREON
      FERNANDO DELGADILLO,
15
                                    Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Melissa Baloian, attorney for the

20   defendant, that the status conference hearing on a supervised release violation set for March 23,

21   2021 before the Honorable Erica P. Grosjean, U.S. Magistrate Judge, be continued to April 13,

22   2021 at 2:00 pm before the duty magistrate. The parties request additional time for defendant to

23   explore the possibility of admission to a long term drug treatment program as discussed with U.S.

24   Probation.

25                              [Remainder of page intentionally left blank.]

26
27

28
                                                       1
     Case 1:13-cr-00125-LJO-BAM Document 56 Filed 03/23/21 Page 2 of 2


 1

 2   The parties believe that the requested time is sufficient to be in a position to likely proceed with

 3   an admission at the next apeparance.

 4

 5

 6

 7   Dated: March 23, 2021                                   Respectfully submitted,
 8                                                           McGREGOR W. SCOTT
                                                             United States Attorney
 9
                                                    By       /s/ Kimberly A. Sanchez
10                                                           KIMBERLY A. SANCHEZ
                                                             Assistant U.S. Attorney
11
     Dated: March 23, 2021                                   /s/ Melissa Baloian
12                                                           MELISSA BALOIAN
                                                             Attorney for Defendant
13

14

15                                                 ORDER
16
            Pursuant to the parties’ stipulation, the status conference hearing on a supervised release
17
     violation set for March 23, 2021 before the Honorable Erica P. Grosjean, U.S. Magistrate Judge,
18
     shall be continued to April 13, 2021 at 2:00 pm before the duty magistrate.
19

20   IT IS SO ORDERED.
21
        Dated:     March 23, 2021                                /s/
22
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
